Citation Nr: 9902145	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  92-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a right ankle 
disability (fusion of right ankle with arthrodesis and 
traumatic arthritis), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for chronic 
osteomyelitis of the right foot and ankle, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an extension of a temporary total 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.30 beyond April 30, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 1990 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 1993, the Board denied 
entitlement to increased ratings for the veterans service-
connected right ankle and osteomyelitis of the right foot and 
ankle disabilities as well as entitlement to an extension of 
a temporary total disability evaluation under 38 C.F.R. 
§ 4.30 beyond January 31, 1990.  The veteran appealed the 
Boards decision to the United States Court of Veterans 
Appeals (the Court).  In November 1995, the Court vacated the 
Boards decision with regard to the increased rating issues 
and reversed the Board as to the extension of a temporary 
total disability evaluation, ordering that an extension of 
these benefits be awarded through April 30, 1991.  [redacted].  
In April 1996, the Board 
remanded the case to the RO for additional development and 
readjudication as ordered by the Court.  The requested 
development was accomplished and the case was returned to the 
Board.  In December 1997, the Board again denied increased 
ratings for the right ankle and osteomyelitis disabilities 
and an extension of a temporary total rating under 38 C.F.R. 
§ 4.30 beyond April 30, 1991.

The veteran appealed the Boards December 1997 decision to 
the Court.  However, while his appeal was pending, the Court 
was notified by counsel on September 23, 1998, that the 
veteran had recently died from heart complications.  In an 
Order dated October 16, 1998, the Court held that pursuant to 
Landicho v. Brown, 7 Vet. App. 42 (1994), the appropriate 
remedy in the case was to vacate the Board decision from 
which the appeal was taken, causing the underlying RO 
decisions to be vacated as well, and to dismiss the appeal.  
As a result, the Court vacated the Boards December 1997 
decision, which had the legal effect of nullifying the 
previous adjudications of the veterans claims by the RO, and 
dismissed the appeal.


FINDING OF FACT

Pursuant to the Order dated October 16, 1998, the Court 
vacated the Boards decision of December 5, 1997.


CONCLUSION OF LAW

The ROs March 1990 rating decision and subsequent decisions 
denying the issues on appeal are vacated.  Landicho v. Brown, 
7 Vet. App. 42, 54-55 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed an appeal with the Court from a December 
1997 Board decision.  On September 23, 1998, counsel for the 
veteran informed the Court that the veteran died during the 
pendency of the appeal to the Court.

In an Order dated October 16, 1998, the Court held that, 
pursuant to its holding in Landicho v. Brown, 7 Vet. App. 42, 
44 (1994), substitution of the appellant is not permissible 
in the Court where the appellant is a veteran who dies while 
the denial by the Board of the veterans claim for disability 
compensation under chapter 11 of title 38, United States 
Code, is pending at the Court.  The Court held that the 
appropriate remedy was to vacate the Board decision from 
which the appeal was taken and to dismiss the appeal.  
Landicho, 7 Vet. App. at 54.  The Court explained that this 
was to be done to ensure that the Board decision and the 
underlying RO decisions would have no preclusive effect in 
the adjudication of any accrued-benefits claims derived from 
the veterans entitlements.  Id.; see also Hudgins v. Brown, 
8 Vet. App. 365, 368 (1995) (per curiam order) (accrued-
benefits claim by survivor will have same character as claim 
veteran was pursuing at time of death, and adjudication of 
that accrued-benefits claim not affected by Board or RO 
decision nullified by Courts order vacating Board decision).

Therefore, in accordance with the Courts Order, the RO must 
vacate the March 1990 rating decision and subsequent rating 
decisions denying the issues on appeal.


ORDER

The RO is directed to vacate the March 1990 rating decision, 
and subsequent rating decisions, with regard to the denial of 
increased ratings for the right ankle and osteomyelitis of 
the right foot and ankle disabilities as well as entitlement 
to an extension of a temporary total evaluation under 38 
C.F.R. § 4.30 beyond April 30, 1991.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
